Citation Nr: 0105639	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  99-24 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to special monthly compensation based on the need 
for aid and attendance or on account of being housebound.  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. W. Engle, Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to June 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in March 1999 by the Winston-
Salem, North Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran is service connected for posttraumatic stress 
disorder (PTSD) and has been assigned a 70 percent schedular 
evaluation.  A total disability rating based on individual 
unemployability due to service-connected disability has been 
in effect since September 20, 1995.  

2.  The appellant has been shown to be unable to walk and 
requires assistance in getting dressed and bathing and cannot 
attend to the wants of nature without the care and assistance 
of another person due to multiple disabilities, including 
PTSD.  

3.  The appellant does not have additional service-connected 
disability or disabilities independently ratable at 60 
percent, separate and distinct from the disability rated 100 
percent disabling on the basis of unemployability, nor has he 
been shown to be substantially confined to his home by reason 
of his service-connected disability.  


CONCLUSION OF LAW

The criteria for special monthly compensation benefits based 
on the need for regular aid and attendance or on account of 
being housebound have not been met.  
38 U.S.C.A. § 1114 (West Supp. 2000); 38 C.F.R. §§ 3.350, 
3.352 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Special monthly compensation benefits are payable to a 
veteran who needs regular aid and attendance.  38 U.S.C.A. 
§ 1114(l); 38 C.F.R. § 3.350.  A veteran is in need of 
regular aid and attendance if he is helpless or so nearly 
helpless as to require the regular aid and attendance of 
another person.  The criteria for establishing the need for 
aid and attendance include anatomical loss or loss of use of 
one or more extremities; consideration of whether the veteran 
is blind or is so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or 
whether the veteran is a patient in a nursing home because of 
mental or physical incapacity; or whether the evidence 
establishes a factual need for aid and attendance or 
"permanently bedridden" status under the criteria set forth 
in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l); 38 C.F.R. 
§ 3.350(b).  

Under the provisions of the aforementioned section 3.352(a), 
the criteria include the inability of the veteran to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; whether he requires frequent adjustment of any 
special prosthetic or orthopedic appliances with the aid of 
another; inability to feed himself; inability to attend to 
the wants of nature; or incapacity, physical or mental, that 
requires assistance on a regular basis to protect himself 
from hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination 
under this section.  For the purposes of this section, 
"bedridden" constitutes a condition that through its 
essential character actually requires that an individual 
remain in bed.  The fact that the veteran has voluntarily 
taken to bed or that a physician has prescribed bedrest for a 
lesser or greater portion of the day will not suffice.  It is 
only necessary that the evidence establish that the claimant 
is so helpless as to need regular aid and attendance, not 
that there be a constant need.  

Although the veteran need not show all of the disabling 
conditions identified in 38 C.F.R. § 3.352(a) to establish 
entitlement to aid and attendance, the United States Court of 
Appeals for Veterans Claims has held that it is logical to 
infer that there is a threshold requirement that "at least 
one of the enumerated factors be present."  See Turco v. 
Brown, 9 Vet. App. 222, 224 (1996).  

Special monthly compensation is also payable where the 
veteran has a single service-connected disability rated as 
100 percent disabling and (1) he or she has additional 
service-connected disability or disabilities independently 
ratable at 60 percent, separate and distinct from the 100 
percent service-connected disability and involving different 
anatomical segments or bodily systems, or (2) he or she is 
permanently housebound by reason of service-connected 
disability or disabilities.  This requirement is met when the 
veteran is substantially confined as a direct result of 
service-connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 U.S.C.A. 
§ 1114(s); 38 C.F.R. § 3.350(i).  

In this case, contentions have been advanced to the effect 
that the veteran is in need of regular aid and attendance or 
that he is housebound.  It is alleged that he cannot manage 
on his own, that he is unable to walk, and that he is 
desperately in need of help because his disabilities prohibit 
his ability to adequately care for himself.  

After careful review of the entire evidence of record, 
including statements dated in December 1999 and January 2000 
from private physicians addressing the veteran's need for 
assistance, the Board concludes that the veteran is clearly 
shown to be in need of additional assistance.  However, while 
the Board recognizes the severity of the veteran's 
disabilities and their impact on his daily life, the criteria 
for granting special monthly compensation benefits based on 
the need for regular aid and attendance are quite specific.  
The medical findings reported in the record, including the 
above statements from private physicians, do not demonstrate 
that the appellant is bedridden or that he is unable to take 
care of his personal needs (dressing, bathing, going to the 
bathroom, eating) on a regular basis as a consequence of his 
service-connected PTSD.  

While a private physician in December 1999 noted that without 
the PTSD, the veteran would be functioning on an independent 
level and would have many less complications from his medical 
problems, the Board notes that it is the combination of the 
multiple medical problems and the service-connected PTSD 
which render the veteran in need of assistance.  Although the 
above statement suggests that the PTSD significantly impairs 
the veteran's functioning, there is no evidence of record to 
support the conclusion that in the absence of the veteran's 
multiple and severe medical problems, the service-connected 
PTSD alone prevents the veteran from caring for himself or 
renders him housebound.  Moreover, the Board notes that the 
level of severity of the veteran's PTSD has been evaluated as 
70 percent disabling; he has been awarded a total disability 
evaluation for compensation purposes based on unemployability 
attributable to his PTSD.  

Although it is clear that the appellant is in need of 
additional assistance and has been found to be essentially 
helpless, the evidence of record fails to establish that 
these circumstances are the direct result of his service-
connected disability.  Indeed, the record clearly reflects 
that the veteran's incapacity results from his multiple 
medical problems including PTSD.  

In view of these findings, the Board concludes that the 
veteran has not shown the need for the regular assistance of 
others to protect himself from any hazards or that the 
dangers of his present living arrangement are such as to meet 
the criteria under 38 C.F.R. § 3.352.  

As noted above, the criteria for regular aid and attendance 
contemplate the need for regular personal health care 
services.  For the reasons stated above, the veteran's 
service-connected PTSD, while significant in nature, is not 
shown by the evidence to debilitate him to such an extent 
that he requires the regular aid and attendance of another 
person as specified by the criteria in 38 C.F.R. § 3.352(a).  
Therefore, he does not qualify for special monthly 
compensation based on the need for regular aid and 
attendance.  

With respect to housebound benefits, the veteran meets the 
threshold criteria of having a single service-connected 
disability rated as 100 percent disabling based on the 
finding of unemployability.  See VAOPGCPREC 2-94, 59 Fed. 
Reg. 27,307 (1994).  See also 60 Fed. Reg. 12,886 (1995) 
(amending 38 C.F.R. § 3.350(i) to delete the phrase "without 
resort to individual unemployability" after the phrase 
"rated as 100 percent").  However, he is not shown to have 
additional service-connected disability or disabilities 
independently ratable at 60 percent, separate and distinct 
from the disability rated 100 percent.  Furthermore, on a 
factual basis, the evidence of record does not establish that 
the veteran is permanently housebound by reason of his 
service-connected PTSD.  Accordingly, entitlement to special 
monthly compensation at the housebound rate is not warranted.  


ORDER

Special monthly compensation based on the need for regular 
aid and attendance or on account of being housebound is 
denied.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals



 

